Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/26/22.  Claims 1 and 15 are amended.  Claim 17 is cancelled and claim 21 is added.  Claims 1-16 and 18-21 are pending.
Upon further consideration, the 112 second paragraph rejection of claim 13 is withdrawn.
Double Patenting
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
Claim(s) 1-14,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn ( 20120269939) in view of Quora ( the question has answer dated back 9 years ago; thus the time frame at about 2013) and Longo ( 2020/0146320).
For claims 1,21,  Hahn discloses food product comprising nut, wafers, sweeteners.  Different compositions show different amounts of ingredients.  For instance, example 3 shows a bar comprising about 33% wafers and 11% nut.  For claim 2, the food product comprises further additives such as dried fruits, vitamin,  spice etc..  For claim 3, example shows a water content of about 3.6%.  For claim 4, the food product is a bar.  For claim 5, the nut includes almond, peanuts.  For claim 6, the wafers includes breakfast cereal.  For claim 8, Hahn discloses the bar can be baked as shown in example 2.  For claim 6, the sweetener is natural sugar. For claim 9, how the food product is baked does not determine the patentability of the product. For claims 10,11, less than 15grams and 5 grams include 0. Furthermore, the food product in Hahn comprises all the components as claimed, including the nuts which would give fat content.  Thus, it is expected the Hahn product would have the same fat amount in absence of evidence showing otherwise.   ( see examples 2,3, 5)
Hahn does not disclose the food product is flammable, the amount of sweetener and nuts as in   claims 1,21,the amount of additive as in claim 2 and the content as in claims 12-14.
The Quora which answers the question what foods are flammable?  The answer is that all food is flammable if you get a high enough heat.
Longo discloses a nutrition bar comprising nuts, honey,coconut, inulin, flax seed, coconut flour, coconut oil and cocoa derivative.  Table 1-5 show high amounts of nut. For instance, table 1 shows the nuts to be in amounts ranging from 40.3-60.6, table 5 shows amounts in the of 16-24 for macadamia nut and 13-19 for almond.  ( see paragraph 0006 and tables 1-5)
It would have been to one skilled in the art to make the bar containing less sugar  and less additives if a low sugar and less additive  product is desired.  It would have been obvious to use more nuts when the nutrition and taste provided by the nuts are desired.  As shown in Longo, food bars can contain high amount of nut and the amount can vary.   Hahn discloses different amounts of nuts in the example  and do not restrict the amount to certain level.  It would have been obvious to include more nuts as an obvious matter of preference.  It would have been an obvious matter of choice to vary the amounts of ingredients depending on the taste, flavor and nutrition desired.  Such parameter can readily be determined by one skilled in the art. It would have been obvious to one skilled in the art to form the food product having varying content of carbohydrate, whole grain, fiber and protein depending on the nutritional profile wanted in the product.  The food product in Hahn contains all the same ingredients as the claimed food product; thus, it is obviously inherent the food product is flammable.  Also, as shown in the answer in the Quora, all foods are flammable.
Claim(s) 15-16,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn  ( 2012/0269939), Quora, the article by Kat Kinsman on  “ how to set food on fire” and Longo ( 2020/0146320) .
For claim 15, Hahn discloses making a  food product comprising nut, wafers, sweeteners.  Different compositions show different amounts of ingredients.  For instance, example 3 shows a bar comprising about 33% wafers and 11% nut. For claim 18, example 3 shows a water content of about 3.6%.   For claim 20,  Hahn discloses the bar can be baked as shown in example 2.   ( see examples 2,3, 5)
Hahn does not disclose contacting flammable food product with a fire source, allowing the food product to burn and the amount of sweetener and nuts as in claim 15, the burning percent as in claim 16 and  the time and temperature of baking as in claim 19.
The Quora which answers the question what foods are flammable?  The answer is that all food is flammable if you get a high enough heat.
Kinsman teaches to set food on fire igniting the foods with a match or kitchen lighter and let the flames die down naturally.  ( see page 4)
Longo discloses a nutrition bar comprising nuts, honey,coconut, inulin, flax seed, coconut flour, coconut oil and cocoa derivative.  Table 1-5 show high amounts of nut. For instance, table 1 shows the nuts to be in amounts ranging from 40.3-60.6, table 5 shows amounts in the of 16-24 for macadamia nut and 13-19 for almond.  ( see paragraph 0006 and tables 1-5)
It would have been to one skilled in the art to make the bar containing less sugar  and less additives if a low sugar and less additive  product is desired.  It would have been obvious to use more nuts when the nutrition and taste provided by the nuts are desired.  As shown in Longo, food bars can contain high amount of nut and the amount can vary.   Hahn discloses different amounts of nuts in the example  and do not restrict the amount to certain level.  It would have been obvious to include more nuts as an obvious matter of preference.  It would have been an obvious matter of choice to vary the amounts of ingredients depending on the taste, flavor and nutrition desired.  Such parameter can readily be determined by one skilled in the art. The food product in Hahn contains all the same ingredients as the claimed food product; thus, it is obviously inherent the food product is flammable.  Also, as shown in the answer in the Quora, all foods are flammable.  As to the steps of contacting the food product with a fire source and allowing the food product to burn, it would have been obvious to one skilled in the art to do so as shown in Kinsman if one wants to be a party deity and gives a theatrical performance on food product.  This would have been an obvious matter of preference. Kinsman teaches to let the flames die down naturally; thus, it is obvious all the food is burned which would encompass the claimed at least about 90%.  As to the baking temperature and time, it would have been obvious to one skilled in the art to determine the temperature and time depending on the degree of done desired.  Such  parameter can readily be determined by one skilled in the art through routine experimentation.
Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive. 
In the response, applicant argues Hahn fails to teach or suggest a product comprising 15-85% and .1-5% sweetener.  The new limitation on the nuts is addressed in the rejection. It would have been to one skilled in the art to make the bar containing less sugar and less additives if a low sugar and less additive product is desired.  It would have been obvious to use more nuts when the nutrition and taste provided by the nuts are desired.  As shown in Longo, food bars can contain high amount of nut and the amount can vary.   Hahn discloses different amounts of nuts in the example  and do not restrict the amount to certain level.  It would have been obvious to include more nuts as an obvious matter of preference.  It would have been an obvious matter of choice to vary the amounts of ingredients depending on the taste, flavor and nutrition desired.  Such parameter can readily be determined by one skilled in the art.  Applicant has not established any criticality with respect to the claimed amounts.  With respect to the Quora article, applicant argues that the answer was given by a retired US Foreign service officer, not a food scientist or any anyone qualified to make a determination on heating/burning food.  This argument is not persuasive.  There is not requirement that a statement known in the art be made by a food scientist.  Furthermore, applicant has not presented any evidence to show that a Foreign officer is not qualified to make the statement.  Furthermore, the Hahn food comprises all the ingredients as in the claimed food product.  Thus, it is obviously inherent that the product is flammable in absence of evidence showing otherwise.  Applicant makes the same argument for claim 15.  The argument is not persuasive for the same reason set forth above for claim 1.  Additionally, applicant argues that  Kinsman recites exposing a food product to high-proof alcohol as the fuel source to light it on fire.  Thus, Kinsman teaches away from lighting a food product on fire.  The basis of this argument is perplexing.  Using alcohol to burn the food is setting the food on fire.  The alcohol is used as fuel source.  Burning of foods require a fuel source.  The foods do not burn by themselves.  If the foods just sit out in open space without any fuel source, they will not burn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 18, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793